DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/02/2021, this is a First Action Allowance on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 08/02/2021, assigned serial 17/391,692 and titled “Physically Secured Device for Vehicle Intrusion Detection”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 8, and 15. 
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A vehicle theft-prevention apparatus, comprising: a motor unit configured to rotate based on an electrical signal; a cam coupled to a shaft of the motor unit, the cam being configured to move a connection plate between an engaged position and a disengaged position; and a locking mechanism configured to: move between a locked position and an unlocked position when the connection plate is in the engaged position; and maintain a current position when the connection plate is in the disengaged position.” 
Regarding Claim 8, “A vehicle theft-prevention system, comprising: an engagement component comprising: a motor unit configured to rotate based on an electrical signal; and a cam coupled to a shaft of the motor unit, the cam being configured to move a connection plate between an engaged position and a disengaged position; and a locking mechanism configured to: move between a locked position and an unlocked position when the engagement component is in the engaged position; and maintain a current position when the engagement component is in the disengaged position..”
Regarding Claim 15, “A method, comprising: extending a plurality of connection pins of a connection plate into a plurality of apertures of a first disc to mechanically couple a rotation of the first disc to a rotation of a second disc; moving a locking mechanism from an unlocked position to a locked position in response to rotation of a first portion of a body relative to a second portion of the body in a particular direction when the plurality of connection pins are within the plurality of apertures; retracting the plurality of connection pins from the plurality of apertures of the first disc; and maintaining a current position of the locking mechanism in response to rotation of the first portion relative to the second portion when the plurality of connection pins are retracted from the plurality of apertures..”

Dependent claims 2-7, 9-14, and 16-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8, and 15.

c.	Therefore, Claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B